Citation Nr: 1543543	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney/agent fees from past-due benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978, and the appellant was his accredited representative (agent) in a matter appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in April 2012.  

This matter is before the Board on appeal from a December 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, which denied the appellant's claim of entitlement to attorney/agent fees on the basis that he did not meet the criteria of 38 C.F.R. § 14.636 because the issues granted were based from a new claim and not from a notice of disagreement.

Also, the Board observes that in October 2011 and April 2013, the Veteran initiated appeals with regard to several claims addressed in rating decisions of August 2011 and December 2012, respectively, after which the RO issued him a statement of the case (SOC) in November 2014.  However, as the Veteran did not perfect his appeal as to the claims by filing a substantive appeal, none of these issues are in appellate status.   


FINDING OF FACT

In a December 2014 administrative determination, the RO awarded the appellant attorney/agent fees from past-due benefits following a November 2014 rating decision; as there is no evidence to show that the appellant filed a notice of disagreement with the award of fees, his claim for attorney/agent fees is rendered moot because there is no justiciable case or controversy for active consideration by the Board.      
 

CONCLUSION OF LAW

The appellant's claim of entitlement to attorney/agent fees has been rendered moot in light of his award of attorney/agent fees in December 2014, and the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. §§ 5904, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 14.636, 19.4, 20.101, 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals.  In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel  of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  The principal functions of the Board are to make determinations of appellate jurisdiction, consider all applications on appeal properly before it, conduct hearings on appeal, evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.  See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4. 

The appellant in the case at hand is an agent who represented the Veteran in an appeal involving the issue of service connection for a psychiatric disorder (he has since withdrawn his representation of the Veteran, as seen in a December 2014 statement).  In an August 2011 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD), which was specifically claimed by the Veteran in a February 2011 application.  After the Veteran filed a notice of disagreement (NOD) with the decision in October 2011, he entered into a fee agreement with the appellant in April 2012.  Then, in October 2012, the Veteran filed a claim, specifically claiming service connection for bipolar disorder.  In a December 2012 rating decision, the RO granted service connection for bipolar disorder, effective in October 2012 (date of claim for such).  In a December 2013 letter, the RO notified the appellant of its determination to deny his claim of entitlement to attorney/agent fees on the basis that he did not meet the criteria of 38 C.F.R. § 14.636; the RO explained that it granted an issue based on a new claim [bipolar disorder] and not a claim on which an NOD was filed [PTSD].  In February 2014, the appellant filed an NOD, arguing that he was entitled to attorney/agent fees because, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the awarded claim for bipolar disorder must be considered part and parcel with the previous claim to establish service connection for PTSD that was on appeal.

A VA claimant and an attorney/agent may enter into a fee agreement providing that payment for the services of the attorney/agent will be made directly to the attorney/agent by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d).  The total fee payable to any attorney/agent under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  Attorneys/agents may charge claimants and appellants for representation before VA provided that:  after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  

According to the implementing regulations of the pertinent statute, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1).  A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA [AOJ]... or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award... and the date of the grant of the benefit by the [AOJ], the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636(h)(3). 

In the present case, as earlier noted, the RO denied the appellant's request for attorney/agent fees in December 2013, which the appellant appealed in February 2014.  The RO upheld its denial in the statement of the case in February 2014, wherein it stated that the Veteran's claim for service connection for PTSD remained denied and was still on appeal, while the award of service connection for bipolar disorder was effective in October 2012, more than a year following the NOD from the denial of the PTSD claim.  The appellant perfected his appeal in March 2014, asserting that as the Veteran's claim for service connection for bipolar disorder was inextricably intertwined with his earlier claim of service connection for PTSD (per the Clemons case), the Veteran was entitled to additional retroactive compensation benefits and he was entitled to fees in connection with the RO's December 2012 rating decision.  

In a November 2014 rating decision (following a VA psychiatric examination in October 2014), the RO granted service connection for unspecified anxiety disorder and unspecified depressive disorder (previously diagnosed as bipolar disorder and PTSD), effective in February 2011 (date of original psychiatric claim).  Records in the file indicate that the RO's action generated a net award of $30,243 to the Veteran.  The appellant then inquired about his fees in light of the rating decision.  By letter in December 2014, the RO notified the appellant that it determined he met the requirements of 38 C.F.R. § 14.636 and was thus entitled to direct attorney/agent fees of past-due benefits of $6,048 (of which VA withheld an assessment of $100).  There is no documentation that the appellant initiated an appeal of this determination by filing an NOD (i.e., he did not express dissatisfaction with the award of attorney/agent fees). 

Given the favorable administrative determination of the RO in December 2013, which granted attorney/agent fees for past-due benefits, and the lack of evidence showing that the Veteran had initiated an appeal to challenge the award of attorney/agent fees, the matter of the appellant's claim is rendered moot.  As there remains no benefit to be awarded or controversy, the appeal seeking attorney/agent fees for past-due benefits must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015); cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant).  


ORDER

The appeal seeking entitlement to attorney/agent fees for past-due benefits is dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


